Name: 91/105/EEC: Council Decision of 25 February 1991 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia laying down the arrangements applicable from 1 January 1991 to imports into the Community of untreated olive oil originating in Tunisia
 Type: Decision
 Subject Matter: processed agricultural produce;  Africa;  trade policy
 Date Published: 1991-03-02

 Avis juridique important|31991D010591/105/EEC: Council Decision of 25 February 1991 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia laying down the arrangements applicable from 1 January 1991 to imports into the Community of untreated olive oil originating in Tunisia Official Journal L 056 , 02/03/1991 P. 0021COUNCIL DECISION of 25 February 1991 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia laying down the arrangements applicable from 1 January 1991 to imports into the Community of untreated olive oil originating in Tunisia (91/105/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (1), signed on 26 May 1987, and in particular Article 4 (3) thereof, Having regard to the recommendation from the Commission, Whereas the Agreement in the form of an exchange of letters negotiated with the Republic of Tunisia concerning imports into the Community of untreated olive oil falling within CN code 1509 10 10 or 1509 10 90 and originating in Tunisia should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia laying down the arrangements applicable from 1 January 1991 to imports into the Community of untreated olive oil originating in Tunisia is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 25 February 1991. For the Council The President J.-C. JUNCKER (1) OJ No L 297, 21. 10. 1987, p. 36.